Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the IDS filed on 7/5/2022.
Claims 1-5, 7-15, 17-25, and 27-30 are allowed in the application. 
The information disclosure statement filed on 7/5/2022 has been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Cappetta teaches a chat bot integration process modeling user interface comprising visual, drag-and-drop icons representing specific units of work for a specific chat bot integration process and modifying and customizing the visual interface modeling elements in a custom chatbot integration software system via an import wizard user-interface allowing selection of operation objects from the plurality of operation objects for each visual interface modeling element and generating both simple and dynamic a chat bot query response via the customized chat bot integration software system interfacing with a plurality of data formats, the reference “Conversational User Interface: Designing for Omnichannel Customer Experiences (cited)” teaches omnichannel customer experiences via conversational user interface; US 20200159552 (cited) teaches implementing a translation interface in an intelligent digital experience development omni-channel platform, presenting recommendation in a visual or audible form including text to speech and audio speaker, and US 20190213465 (cited)  teaches context aware conversational agent learning preferences of a user to communicate through multiple channels, ultimately, all the prior arts of record, taken alone or in combination, do not teach at least enabling the user to arrange the plurality of functional modules to form an omnichannel conversational application that includes a first channel and at least a second channel; enabling the user to initiate a session of the omnichannel conversational application in the first channel; switching subsequently the session of the omnichannel conversational application to the at least a second channel; and continuing the session of the omnichannel conversational application using the at least a second channel without restarting the session.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INSUN KANG/Primary Examiner, Art Unit 2193